DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2022 has been entered.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (WO 2015/068798 A1, cited in Applicant’s IDS; US 2016/0222285 referred to herein as the English language equivalent) in view of Masuhara et al. (US 2015/0361209) and Fukuda et al. (US 2009/0214871).  All references were cited in a prior Office action.
Regarding Claims 1-3, 5, and 14, Shimizu teaches a photochromic composition comprising (A) a polyrotaxane having a composite molecular structure composed of an axial molecule and a plurality of cyclic molecules clathrating the axial molecule; and (B) a photochromic compound (Abstract).  Shimizu’s composition further comprises a polymerizable monomer (C) (p. 6, [0087]).  Cyclodextrin is particularly preferred as a cyclic molecule (p. 3, [0048]), while polyethylene glycol (PEG) is a preferred axial molecule (p. 3, [0045]).  
Side chains may be introduced into the ring of the cyclic molecule (p. 3, [0054]).  This may be achieved by hydroxypropylation of OH groups on the cyclic molecule (p. 4, [0063]), followed by ring opening polymerization of a cyclic lactone such as e-caprolactone (p. 4, [0059], [0062], [0063]).  This will result in side chains having OH groups introduced into the cyclic molecules.
A polymerizable functional group capable of reacting with the polymerizable monomer (C) is preferably introduced into the ring of the cyclic molecule (p. 5, [0076]).  The polymerizable functional group is introduced via the side chain (p. 5, [0077]).  Typical examples of the polymerizable functional group include (meth)acryloyl groups (p. 5, [0078]).  
Shimizu’s examples illustrate a combination of polymerizable monomers including approximately 68% of bifunctional acrylate and methacrylate monomers; 30% of polyfunctional methacrylate monomers; and 1% of a methacrylate monomer having a single methacrylate group (p. 29, [0442]-[0450]).  These polymerizable monomers are equivalent to the claimed (C1), (C2), and (C3), respectively, and Shimizu’s examples teach toward amounts falling within the claimed ranges.
The composition described above may be used as an adhesive layer bonding two opposed photochromic laminated sheets to one another (p. 2, [0033]).  The composition is used to form optical articles such as a photochromic lens (p. 18, [0232]).  Shimizu does not teach a suitable degree of modification of side chain OH groups with the polymerizable functional group.
In the same field of endeavor, Masuhara teaches a composition for soft materials including polyrotaxane and a radically polymerizable monomer (Abstract).  The composition may be used in optical adhesives (p. 7, [0094]).
The polyrotaxane includes at least one cyclic molecule skewered by a linear molecule.  The cyclic molecule includes a radically polymerizable group (Abstract).  The linear molecule is preferably PEG (p. 3, [0046]).  Examples of the cyclic molecule include cyclodextrins (p. 2, [0022]).  
Cyclodextrin OH groups are hydroxypropylated and ring opening polymerization of e-caprolactone is carried out to introduce side chain OH groups.  Radically polymerizable groups are then introduced to these OH groups (p. 2, [0026]).  Suitable radically polymerizable groups include (meth)acryloyl (p. 3, [0035]).  The introduction rate of the radical polymerizable groups into the polyrotaxane is from 1-90% (p. 2, [0027]).  According to Masaharu, this range allows for excellent strength (p. 2, [0027]).  Furthermore, Masaharu generally demonstrates this range to be suitable for polyrotaxanes which are substantially similar to those of Shimizu and which, like Shimizu, are suitable for use in optical applications.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include radically polymerizable groups such as (meth)acryloyl in Shimizu’s polyrotaxane at a rate of 1-90%, as Masuhara demonstrates this to be a suitable range for substantially similar polyrotaxanes suitable for use in similar applications.  
Masuhara’s introduction rate represents the rate of modification of all hydroxyl groups, including both side chain hydroxyl groups and unmodified hydroxyl groups present in the cyclodextrin ring.  Nevertheless, a range of side chain modification can be calculated using the information disclosed by Masuhara at page 2, paragraph [0027] and by Shimizu at page 4, [0057].
At [0057], Shimizu teaches that not less than 30% of all hydroxyl groups of the cyclic molecule ring are preferably modified by the side chain.  Masuhara teaches that the introduction rate of radically polymerizable groups is between 1% and 90%.  The minimum degree of side chain modification may be calculated by assuming all hydroxy groups which have not been converted to side chains react with a radically polymerizable group-containing compound before hydroxy groups present in the side chains.
The range disclosed by Shimizu at [0057] has a lower limit of 30%.  When 30% of hydroxyl groups have been modified with a side chain, 70% of hydroxyl groups will remain unmodified.  The range disclosed by Masuhara at [0027] has a lower limit of 1%.  When the introduction rate of radically polymerizable groups is 1%, the minimum degree of side chain modification is 0% (assuming the 70% of unmodified hydroxyl groups react first).  
Shimizu’s range has an upper limit of 100% of hydroxyl groups that have been modified with a side chain.  This means that no free hydroxyl groups are present in the cyclic molecule.  The range disclosed by Masuhara at [0027] has an upper limit of 90%.  When 100% of hydroxyl groups have been modified and the introduction rate of radically polymerizable groups is 90%, the degree of side chain hydroxyl group modification will be 90%.  
The combined teachings of Shimizu and Masuhara suggest modification of 0-90 mol% of OH groups in the side chains with a compound having a radically polymerizable group.  The range of 0-90% overlaps the claimed range of 75 mol% to 95 mol%.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).  
The photochromic composition comprising Shimizu’s polyrotaxane (A) is dispersed or dissolved in an organic solvent in order to prepare a coating solution (p. 17, [0225]).  Neither Shimizu nor Masuhara teach modification of more than 0 mol% to 65 mol% of side chain OH groups with a compound not containing a radically polymerizable group as claimed.
In the same field of endeavor, Fukuda teaches a coating composition comprising a polyrotaxane (A), a polymerizable monomer (B) having two or more ethylenically unsaturated groups, and a solvent (Abstract).  The polyrotaxane is formed from a straight chain molecule, preferably polyethylene glycol (p. 3, [0048]), and a cyclic molecule, preferably cyclodextrin (p. 4, [0058]).  A portion of cyclodextrin OH groups are modified with an unsaturated functional group such as an acryl or methacryl group (p. 5, [0075]-[0077]).  
When cyclodextrin is used as a cyclic molecule, a portion of the OH groups are substituted with a hydrophobic group to improve solubility of the polyrotaxane in the solvent.  Examples of the hydrophobic group such as alkyl, benzyl, acyl, silyl, trityl, nitric ester, and tosyl groups (p. 4, [0069]) are recognized in the art as not containing radically polymerizable groups.  The degree of modification by the hydrophobic modifying group is preferably 0.02 (i.e. 2 mol%) or more.  When the degree of modification is less than 2 mol%, solubility of the polyrotaxane in an organic solvent is insufficient and insoluble projections may be formed (p. 4, [0071]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shimizu in view of Masuhara as applied above, and further in view of Fukuda to modify at least 2 mol% of OH groups with a hydrophobic group such as alkyl, benzyl, acyl, silyl, trityl, nitric ester, and tosyl in order to improve solubility in the organic solvent used to form Shimizu’s coating solution.  The range of at least 2 mol% overlaps the claimed range of greater than 0 mol% up to 65 mol%.  Therefore, Modification of Shimizu in view of Masuhara and Fukuda as applied above reads on Claims 1-3 and 5.
Regarding Claim 4, Shimizu’s polyrotaxane preferably includes PEG as an axial molecule, and includes adamantly end groups (p. 3, [0046]).
Regarding Claim 6, Shimizu’s photochromic compound (B) is included in the amount of 0.0001-10 parts by mass based on 100 parts by mass of the combined polyrotaxane (A) and polymerizable monomer (C) (p. 32, Claim 11).
Regarding Claim 7, the polyrotaxane (A) and polymerizable monomer (C) are combined in a mass ratio of 0.1:99.9 to 50:50 (p. 16, [0214]).  This is equivalent to 0.1-50 parts by mass of polyrotaxane (A) where the total amount of polyrotaxane (A) and polymerizable monomer (C) is 100 parts by mass.
Regarding Claim 9, the combined teachings of Shimizu and Masuhara teach toward modification with a polymerizable group at a rate of 0-90% (p. 2, [0027]).  Fukuda teaches modification of at least 2 mol% of OH groups with a hydrophobic group not containing a radically polymerizable group (p. 4, [0070]).  This indicates that 8-98 mol% of OH groups will be unmodified.  These ranges overlap the claimed ranges.
Regarding Claims 11 and 12, Shimizu teaches a cured body formed from the composition described above, as well as a photochromic laminate having a layer composed of the cured body on the surface of an optical substrate (p. 2, [0032]).

Response to Arguments

Applicant's arguments filed 19 May 2022 have been fully considered but they are not persuasive.
The Applicant argues that the claims require that 75-95 mol% of OH groups in the side chain are modified with a compound having a radically polymerizable group; that OH groups directly on the cyclic molecules are not considered in calculating this percentage; and that the modification rate disclosed in Masuhara accounts for both side chain OH groups and OH groups directly on the cyclic molecules.
The Applicant’s characterization of Masuhara is consistent with the calculation methods provided by Masuhara at [0029]-[0030].  Nevertheless, the combined teachings of Shimizu and Masuhara suggest a side chain OH group modification rate of 0-90% as discussed in greater detail at paragraphs 14-18 above.
The Applicant argues that paragraph [0093] and Table 3 of the specification show that when 75-95 mol% of OH groups in the side chains are modified with a compound having a radically polymerizable group, the resulting cured body has reduced bleed out and improved mechanical strength.
Paragraph [0093] asserts that bleed out is reduced and mechanical strength is improved with a modification rate of 75-95 mol%.  However, paragraph [0093] does not include experimental data or other objective evidence to support this claim.  
Table 1 describes compositions having a modification rate of 80-85 mol%.  The compositions described in Table 3 have a modification rate ranging from 77-90 mol%.  Tables 2 and 5 provide experimental results associated with the compositions described in Tables 1 and 3, respectively.  Tables 2 and 5 demonstrate that compositions having a modification rate above 90 mol% exhibit inferior cracking resistance, while compositions having a modification rate of less than 77 mol% exhibit inferior cloudiness and hardness.  One of ordinary skill in the art would not expect this result in view of the teachings of the prior art.
Although a limited range of materials are included in the inventive examples, Shimizu teaches that the vast majority of materials included within the scope of Claim 1 are equivalents which may be used interchangeably.  Based on Shimizu, one of ordinary skill in the art would reasonably expect the results associated with the inventive examples to extend to the full scope of the claimed materials.  
Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  
The data presented in Tables 1-5 demonstrates the non-obviousness of the claimed composition where 77-90 mol% of OH groups in the side chains are modified with a compound having a radically polymerizable group.  Claim 1 currently recites a range of 75-95 mol%.  The experimental data is not commensurate in scope with the claims and therefore cannot be relied upon to establish non-obviousness of the full range recited by Claim 1.  
An amendment to Claim 1 to recite a modification rate of 77-90 mol% would be sufficient to place the application in condition for allowance.  The Applicant’s representative is invited to contact the examiner in the event that an interview may serve to expedite prosecution.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762